                                                                                JS-6
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.       EDCV 18-1891 JGB (KKx)                               Date October 4, 2019
 Title Priscilla Dinh v Victoria's Secret


 Present: The Honorable         JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


               MAYNOR GALVEZ                                          Not Reported
                 Deputy Clerk                                        Court Reporter


    Attorney(s) Present for Plaintiff(s):                Attorney(s) Present for Defendant(s):
                 None Present                                         None Present

 Proceedings:      Order REMANDING Case to State Court.


        On June 12, 2018, Plaintiff Priscilla Dinh filed this action in the Superior Court of the
State of California, County of San Bernardino. (“Complaint,” Dkt. No. 1-1, Exhibit A.) The
Complaint brings causes of action for: (1) premises liability and (2) general negligence. (See id.)
On September 5, 2018, Defendant Victoria’s Secret removed the case to this Court. (“Notice of
Removal,” Dkt. No. 1.) The Notice of Removal states that the parties are diverse: Plaintiff is a
citizen of California and Defendant is a Delaware limited liability company with a principal place
of business in Ohio. (Id. ¶¶ 6,7.) The Notice of Removal also states the amount in controversy
exceeds $75,000. (Id. ¶ 13.) On September 20, 2019, the Parties filed a stipulation clarifying that
the amount in controversy is less than $75,000. (“Joint Stipulation,” Dkt. No. 13.)

        “Federal courts are courts of limited jurisdiction, possessing only that power authorized
by the Constitution and statute.” Gunn v. Minton, 133 S. Ct. 1059, 1064 (2013). As such, federal
courts only have original jurisdiction over civil actions in which a federal question exists or in
which complete diversity of citizenship between the parties exists and the amount in controversy
exceeds $75,000. See 28 U.S.C. §§ 1331, 1332. Because they have limited jurisdiction, federal
courts “have an independent obligation to ensure that they do not exceed the scope of their
jurisdiction, and therefore they must raise and decide jurisdictional questions that the parties
either overlook or elect not to press.” Henderson ex rel. Henderson v. Shinseki, 562 US 428,
434 (2011).

        At the time of removal, the requirements for diversity jurisdiction were met—the parties
are diverse and an amount in controversy appeared to be greater than $75,000. (See Notice of

 Page 1 of 2                       CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk iv
Removal.) However, with the filing of the Joint Stipulation indicating that the amount in
controversy is $75,000, that is no longer the case. (See Joint Stipulation.) Additionally, because
Plaintiff brings only state law claims, there is no federal question at issue. (See Complaint.)
Accordingly, the Court concludes that it lacks subject matter jurisdiction over this case and
REMANDS the case to the Superior Court of the State of California, County of San Bernardino.



IT IS SO ORDERED.




 Page 2 of 2                      CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk iv
